UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22704 CAMBRIA ETF TRUST (Exact name of Registrant as specified in charter) 2321 Rosecrans Avenue Suite 3225 El Segundo, CA 90245 (Address of principal executive offices) (Zip code) Corporation Service Company 2711 Centerville Road Suite 400 Wilmington, DE 19808 (Name and address of agent for service) With a Copy to: Stacy L. Fuller K&L Gates LLP 1treet NW Washington, DC 20006 Registrant’s telephone number, including area code: 1-310-683-5500 Date of fiscal year end: April 30 Date of reporting period: July 31, 2014 Item 1.Schedule of Investments The Trust’s Schedule of Investments as of the close of the reporting period is prepared pursuant to Rule 12-12 of Regulation S-X is as follows: Cambria Investment Management Schedule of Investments ● Cambria Shareholder Yield ETF● July 31, 2014 (unaudited) Description Shares Fair Value COMMON STOCK — 99.7% Consumer Discretionary — 11.8% CBS, ClB $ Dillard's, ClA Gannett Gap Home Depot Kohl's Lowe's Macy's Magna International O'Reilly Automotive* Six Flags Entertainment Smith & Wesson Holding* Consumer Staples — 8.5% China Nepstar Chain Drugstore ADR Coca-Cola Enterprises CVS Caremark Dr Pepper Snapple Group General Mills JM Smucker Kimberly-Clark Medifast* Reynolds American Wal-Mart Stores Energy — 10.0% BP ADR Cameron International* Chesapeake Granite Wash Trust CVR Refining (A) Hess HollyFrontier Hugoton Royalty Trust LinnCo Marathon Petroleum Northern Tier Energy (A) Western Refining Financials — 21.4% Allstate Ameriprise Financial Aspen Insurance Holdings Assurant Axis Capital Holdings Comerica Everest Re Group Fifth Third Bancorp Gladstone Capital Hanover Insurance Group Huntington Bancshares Legg Mason LPL Financial Holdings Montpelier Re Holdings PartnerRe Description Shares Fair Value Platinum Underwriters Holdings $ Primerica RenaissanceRe Holdings State Street Travelers Unum Group Health Care — 5.3% Chemed Eli Lilly HealthSouth Omnicare Pfizer WellPoint Industrials — 10.3% 3M AECOM Technology* Babcock & Wilcox Flowserve Ingersoll-Rand L-3 Communications Holdings, Cl3 Northrop Grumman Raytheon Southwest Airlines SPX Information Technology — 18.2% Apple CA Computer Sciences Conversant* CoreLogic* Corning Flextronics International* Juniper Networks Lexmark International, ClA Marvell Technology Group NVIDIA SanDisk Seagate Technology TE Connectivity Texas Instruments Western Digital Xerox Materials — 5.5% Clearwater Paper* Cytec Industries E.I. du Pont de Nemours LyondellBasell Industries, ClA PPG Industries Rockwood Holdings Telecommunication Services — 7.8% AT&T CenturyLink Cambria Investment Management Schedule of Investments ● Cambria Shareholder Yield ETF● July 31, 2014 (unaudited) Description Shares Fair Value Frontier Communications $ Nippon Telegraph & Telephone ADR Orange ADR Spok Holdings TELUS Utilities — 0.9% Ameren Total Common Stock (Cost$200,482,387) Total Investments - 99.7% (Cost $200,482,387)† $ Other Assets and Liabilities - 0.3% Net Assets - 100.0% $ Percentages are based on Net Assets. * Non-income producing security. (A) Security considered to be a Master Limited Partnership. At July 31, 2014, these securities amounted to $4,146,998 or 1.9% of net assets. † At July 31, 2014, the tax basis cost of the Fund's investments was $200,482,387, and the unrealized appreciation and depreciation were $20,413,220 and $(3,114,591), respectively. ADR — American Depositary Receipt Cl — Class As of July 31, 2014, all of the Fund's investments in securities were considered Level 1, in accordance with the authoritative guidance on fair value measurements and disclosure under U.S. GAAP. There have been no transfers between Level 1, Level 2 or Level 3 assets and liabilities. It is the Fund’s policy to recognize transfers into and out of Level 1, Level 2 and Level 3 at the end of the reporting period. For information regarding the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual and annual financial statements. CIM-QH-001-0100 Cambria Investment Management Schedule of Investments ● Cambria Foreign Shareholder Yield ETF● July 31, 2014(unaudited) Description Shares Fair Value COMMON STOCK — 98.1% Australia — 14.7% ALS $ BC Iron Bradken Cabcharge Australia Cardno Decmil Group GUD Holdings Insurance Australia Group Metcash OZ Minerals Premier Investments Regis Resources Skilled Group SMS Management & Technology WorleyParsons Belgium — 0.8% Ageas Canada — 12.8% Agrium Canadian Oil Sands Celestica* Genworth MI Canada IGM Financial Magna International Metro, ClA Rogers Sugar Suncor Energy Surge Energy Teck Resources, ClB Transcontinental, ClA Western Forest Products WestJet Airlines Denmark — 3.3% FLSmidth Topdanmark* Tryg Finland — 1.7% Fortum Ramirent France — 3.5% AXA CNP Assurances Metropole Television Total Description Shares Fair Value Germany — 4.5% E.ON $ Freenet Hannover Rueck Muenchener Rueckversicherungs Software Hong Kong — 1.0% Television Broadcasts Israel — 2.1% Harel Insurance Investments & Financial Services Teva Pharmaceutical Industries Italy — 2.0% Buzzi Unicem Cairo Communication Japan — 17.5% Autobacs Seven COMSYS Holdings Fujikura Itoham Foods Kinden Kirin Holdings Kyokuto Securities Kyowa Exeo Kyudenko Marusan Securities Ltd. Nintendo Nippon Telegraph & Telephone Sanki Engineering Sanshin Electronics Shizuoka Bank SKY Perfect JSAT Holdings Unipres Netherlands — 4.1% BinckBank Koninklijke Ahold Royal Dutch Shell, ClA Royal Dutch Shell, Cl A (London Shares) New Zealand — 2.2% SKYCITY Entertainment Group Tower Norway — 7.8% Gjensidige Forsikring Kvaerner Salmar Statoil Cambria Investment Management Schedule of Investments ● Cambria Foreign Shareholder Yield ETF● July 31, 2014(unaudited) Description Shares Fair Value Telenor $ TGS Nopec Geophysical Yara International Portugal — 2.0% Portucel Sonaecom - SGPS* South Korea — 1.1% Daeduck Electronics Spain — 1.9% Duro Felguera Endesa Sweden — 4.1% Dios Fastigheter Duni JM TeliaSonera Switzerland — 1.0% Zurich Insurance Group United Kingdom — 10.0% Amlin BP Cape Carillion Centrica Chesnara De La Rue HomeServe Ladbrokes Tullett Prebon WM Morrison Supermarkets Total Common Stock (Cost$80,441,835) Total Investments - 98.1% (Cost $80,441,835)† $ Other Assets and Liabilities - 1.9% Net Assets - 100.0% $ Percentages are based on Net Assets. * Non-income producing security. † At July 31, 2014, the tax basis cost of the Fund's investments was $80,441,835, and the unrealized appreciation and depreciation were $4,595,870 and $(3,074,699), respectively. Cl — Class Ltd. — Limited As of July 31, 2014, all of the Fund's investments in securities were considered Level 1, in accordance with the authoritative guidance on fair value measurements and disclosure under U.S. GAAP. There have been no transfers between Level 1, Level 2 or Level 3 assets and liabilities. It is the Fund’s policy to recognize transfers into and out of Level 1, Level 2 and Level 3 at the end of the reporting period. For information regarding the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual and annual financial statements. CIM-QH-003-0100 Cambria Investment Management Schedule of Investments ● Cambria Global Value ETF● July 31, 2014(unaudited) Description Shares Fair Value COMMON STOCK — 93.0% Austria — 9.5% Agrana Beteiligungs $ AMAG Austria Metall (A) Erste Group Bank EVN Lenzing OMV Raiffeisen Bank International UNIQA Insurance Group Vienna Insurance Group Wiener Versicherung Gruppe Voestalpine Brazil — 7.2% AMBEV Banco do Brasil Banco Santander Brasil Cia Siderurgica Nacional Cosan Industria e Comercio JBS Czech Republic — 6.6% CEZ Fortuna Entertainment Group Komercni Banka Pegas Nonwovens Philip Morris CR Telefonica Czech Republic Unipetrol* Greece — 8.1% Athens Water Supply & Sewage Bank of Greece Eurobank Ergasias* Hellenic Petroleum Intralot -Integrated Lottery Systems & Services* Karelia Tobacco Metka Motor Oil Hellas Corinth Refineries Public Power Hungary — 3.9% Magyar Telekom Telecommunications MOL Hungarian Oil & Gas OTP Bank Richter Gedeon Nyrt Ireland — 9.5% Aer Lingus Group CPL Resources CRH Description Shares Fair Value FBD Holdings $ Fyffes Glanbia Kingspan Group Origin Enterprises PLC Smurfit Kappa Group Total Produce Israel — 10.2% CLAL Insurance Enterprise* Elbit Systems Gazit Globe Ltd. Harel Insurance Investments & Financial Services Israel Chemicals Melisron Migdal Insurance & Financial Holding Paz Oil Ltd. Strauss Group Teva Pharmaceutical Industries Italy — 9.6% Atlantia Enel Eni Gtech Spa Intesa Sanpaolo Pirelli & C. Saipem Telecom Italia UniCredit Unipol Gruppo Finanziario Portugal — 8.2% Banco Espirito Santo* BANIF - Banco Internacional do Funchal* CIMPOR Cimentos de Portugal SGPS Corticeira Amorim SGPS EDP - Energias de Portugal Galp Energia SGPS Portugal Telecom SGPS Semapa-Sociedade de Investimento e Gestao Sonae Teixeira Duarte Russia — 9.5% Alrosa AO E.ON Russia JSC Gazprom Neft OAO Gazprom OAO Rosneft OAO Sberbank of Russia Severstal OAO Cambria Investment Management Schedule of Investments ● Cambria Global Value ETF● July 31, 2014(unaudited) Description Shares Fair Value Uralkali $ VTB Bank Spain — 10.7% Acciona Banco Bilbao Vizcaya Argentaria Banco Santander CaixaBank Enagas Endesa Ferrovial Gas Natural SDG Iberdrola Mapfre Total Common Stock (Cost$61,621,248) PREFERRED STOCK — 4.9% Brazil — 4.9% Banco Bradesco Cia Energetica de Minas Gerais Telefonica Brasil Vale Total Preferred Stock (Cost$2,976,720) Total Investments - 97.9% (Cost $64,597,968)† $ Other Assets and Liabilities - 2.1% Net Assets - 100.0% $ Percentages are based on Net Assets. (A) Securities sold within terms of a private placement memorandum, exempt from registration under Section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "accredited investors." These securities have been determined to be liquid under guidelines established by the board of Trustees. * Non-income producing security. † At July 31, 2014, the tax basis cost of the Fund's investments was $64,597,968, and the unrealized appreciation and depreciation were $995,145 and $(3,776,056), respectively. Ltd. — Limited PLC — Public Limited Company As of July 31, 2014, all of the Fund's investments in securities were considered Level 1, in accordance with the authoritative guidance on fair value measurements and disclosure under U.S. GAAP. There have been no transfers between Level 1, Level 2 or Level 3 assets and liabilities. It is the Fund’s policy to recognize transfers into and out of Level 1, Level 2 and Level 3 at the end of the reporting period. For information regarding the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual and annual financial statements. CIM-QH-003-0100 Item 2.Controls and Procedures (a) The Registrant’s principal executive and principal financial officers, or persons performing similar functions, have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) are effective, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 as amended as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act that occurred during the last fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. Certifications pursuant to Rule 30a-2(a) under the 1940 Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Cambria ETF Trust By: /s/ Eric Richardson Eric Richardson, President Date: September 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Eric Richardson Eric Richardson, President Date: September 26, 2014 By: /s/ Peter Rodriguez Peter Rodriguez, Principal Financial Officer Date: September 26, 2014
